 Case 2:19-cr-00545-SRC Document 22-1 Filed 08/07/20 Page 1 of 1 PageID: 97




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                    Hon. Stanley R. Chesler

       v.                                   Criminal No. 19-545

JOSE PENA
                                            ORDER

            This matter having come before the Court in response to a letter filed

by the defendant, Jose Pena, raising issues with his mental health treatment

and COVID-related procedures at FCI Schuylkill, the facility where Pena is

currently housed. The Court has construed the letter as a motion, and having

considered the letter motion and the letter response filed by the United States,

the Court has determined that the Court lacks venue to address the issues raised

in the defendant’s motion.

      IT IS, therefore, on this ____ day of August, 2020,

      ORDERED that the defendant’s motion is denied without prejudice to

raising his claims in a court having appropriate venue.




                                            Honorable Stanley R. Chesler
                                            United States District Judge
